    Case 3:19-cv-00482-SMY Document 61 Filed 08/24/20 Page 1 of 2 Page ID #324




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    KARNELL NELSON, #N91564                                  )
                                                             )
                    Plaintiff,                               )
                                                             )
    vs.                                                      )             Case No. 19-cv-00482-SMY
                                                             )
    JEFFREY DENNISON, TIFFANY                                )
    BETTIS, and LU WALKER,                                   )
                                                             )
                    Defendants.                              )

                                          NOTICE AND ORDER

          This case is before the Court for case management purposes. The Court screened Plaintiff’s

Amended Complaint pursuant to 28 U.S.C. § 1915A on June 2, 2020 (Doc. 50) and Defendant

Tiffany Bettis was sent a request for Waiver of Service of Summons on June 3, 2020 (Doc. 51).

An executed Waiver of Service was returned by Bettis on June 3, 2020. As such, her responsive

pleading was due to be filed on or before August 3, 2020. (Doc. 53). To date, Bettis has failed to

move, answer, or otherwise plead in response to the Amended Complaint. 1

          Pursuant to Federal Rules of Civil Procedure 55(a), the Clerk of Court must enter default

against a defendant who has failed to plead or otherwise defend within the prescribed time frame.

Accordingly, the Court ORDERS as follows:

              1) The Clerk of Court is DIRECTED to ENTER DEFAULT against
                 Defendant Bettis in accordance with Federal Rule of Civil Procedure 55(a).

              2) Plaintiff is ORDERED to move for default judgment against Defendant
                 Bettis within 14 days of the date of this Order in accordance with Federal

1
  The screening order directed Defendants to “timely file an appropriate responsive pleading to the Amended
Complaint” and states that Defendants “shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).” (Doc. 50, p.
5). Because the Court specifically ordered Defendants to respond to the Amended Complaint, Defendant Bettis cannot
rely on the Prison Litigation Reform Act to avoid the entry of default. 42 U.S.C. § 1997e(g)(2). See e.g., Vinning v.
Walks, 2009 WL 839052, *1 n.2 (S.D. Ill. Mar. 31, 2009) (default against defendant was proper because the Court
exercised its authority under 42 U.S.C. § 1997e(g)(2) by directing the defendant to file a reply to plaintiff’s complaint,
and the defendant “disregarded that direct [o]rder”).
Case 3:19-cv-00482-SMY Document 61 Filed 08/24/20 Page 2 of 2 Page ID #325




           Rule of Civil Procedure 55(b).

        3) If Plaintiff fails to move for default judgment as set forth in this Order,
           Defendant Bettis will be dismissed for Plaintiff’s failure to prosecute his
           claim against her and/or failure to comply with an order of the Court.

        4) The Clerk of Court is DIRECTED to transmit a copy of this Order and the
           entry of default to Plaintiff and Defendant Bettis.

     IT IS SO ORDERED.

     DATED: August 24, 2020

                                                s/ Staci M. Yandle_________
                                                STACI M. YANDLE
                                                United States District Judge




                                            2
